Case 2:20-cv-00063-TPB-MRM Document 1 Filed 01/28/20 Page 1 of 13 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

SCOMA CHIROPRACTIC, P.A., a Florida               )
corporation, individually and as the              )
representative of a class of similarly-situated   )
persons,                                          )
                                                  )
                        Plaintiff,                )    Civil Action No:
                                                  )
                 v.                               )    CLASS ACTION
                                                  )
TIVITY HEALTH, INC., a Delaware                   )
corporation,                                      )
                                                  )
                        Defendant.                )

                                 CLASS ACTION COMPLAINT

       Plaintiff, SCOMA CHIROPRACTIC, P.A. (“Plaintiff”), brings this action on behalf of

itself and all others similarly situated, through its attorneys, and except as to those allegations

pertaining to Plaintiff or its attorneys, which allegations are based upon personal knowledge,

alleges the following upon information and belief against Defendant, TIVITY HEALTH, INC.

(“Defendant”):

                                     PRELIMINARY STATEMENT

       1.        This case challenges Defendant’s practice of sending unsolicited facsimiles.

       2.        The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

Fax Prevention Act of 2005 (“JFPA”), 47 USC § 227 (hereafter “TCPA” or the “Act”), and the

regulations promulgated under the Act, prohibit a person or entity from faxing or having an agent

fax advertisements without the recipient’s prior express invitation or permission. The TCPA

provides a private right of action and provides statutory damages of $500 per violation. On or

about November 15, 2019, Defendant sent Plaintiff an unsolicited fax advertisement in violation

of the TCPA (“the Fax”), a true and correct copy of which is attached hereto as Exhibit A, and
Case 2:20-cv-00063-TPB-MRM Document 1 Filed 01/28/20 Page 2 of 13 PageID 2



made a part hereof. Upon information and belief, Defendant has sent the Fax and other facsimile

transmissions of unsolicited advertisements to Plaintiff and the Class in violation of the TCPA.

The Fax describes the commercial availability or quality of Defendant’s property, goods or

services, namely, Defendant’s new healthy lifestyle program – Mutually Well by Mutual of

Omaha. (See Exhibit A). Plaintiff alleges on information and belief that Defendant has sent, and

continues to send, unsolicited advertisements via facsimile transmission in violation of the

TCPA, including but not limited to the advertisement sent to Plaintiff.

       3.      Unsolicited faxes damage their recipients. A junk fax recipient loses the use of its

fax machine, paper, and ink toner. An unsolicited fax wastes the recipient’s valuable time that

would have been spent on something else. A junk fax intrudes into the recipient’s seclusion and

violates the recipient’s right to privacy. Unsolicited faxes occupy fax lines, prevent fax machines

from receiving authorized faxes, prevent their use for authorized outgoing faxes, cause undue

wear and tear on the recipients’ fax machines, and require additional labor to attempt to discern

the source and purpose of the unsolicited message.

       4.      On behalf of itself and all others similarly situated, Plaintiff brings this case as a

class action asserting claims against Defendant under the TCPA. Plaintiff seeks to certify a class

which were sent the Fax and other unsolicited fax advertisements that were sent without prior

express invitation or permission and without compliant opt-out language (to the extent the

affirmative defense of established business relationship is alleged). Plaintiff seeks statutory

damages for each violation of the TCPA and injunctive relief.

       5.      Plaintiff is informed and believes, and upon such information and belief avers,

that this action is based upon a common nucleus of operative facts because the facsimile

transmissions at issue were and are being done in the same or similar manner. This action is

based on the same legal theory, namely liability under the TCPA. This action seeks relief

                                                 2
Case 2:20-cv-00063-TPB-MRM Document 1 Filed 01/28/20 Page 3 of 13 PageID 3



expressly authorized by the TCPA: (i) injunctive relief enjoining Defendant, their employees,

agents, representatives, contractors, affiliates, and all persons and entities acting in concert with

them, from sending unsolicited advertisements in violation of the TCPA; and (ii) an award of

statutory damages in the minimum amount of $500 for each violation of the TCPA, and to have

such damages trebled, as provided by § 227(b)(3) of the Act in the event willfulness in violating

the TCPA is shown..

                                 JURISDICTION AND VENUE

         6.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227.

         7.    This court has personal jurisdiction over Defendant because Defendant transact

business within this judicial district, has made contacts within this judicial district, and/or has

committed tortious acts within this judicial district.

                                             PARTIES

         8.    Plaintiff, SCOMA CHIROPRACTIC, P.A., is Florida corporation.

         9.    Defendant, TIVITY HEALTH, INC., is a Delaware corporation. Defendant’s

principal place of business is in Franklin, Tennessee.

                                               FACTS

         10.   On or about November 15, 2019, Defendant sent an unsolicited facsimile to

Plaintiff using a telephone facsimile machine, computer, or other device.           See Exhibit A.

Plaintiff received the Fax on a traditional stand-alone fax machine.

         11.   The Fax states, in part, as follows:


“Dear Practitioner,

As part of the WholeHealth Living Choices® network, we’re excited to let you know we have a
new program that could bring you new clients: Mutually Well by Mutual of Omaha.

                                                  3
Case 2:20-cv-00063-TPB-MRM Document 1 Filed 01/28/20 Page 4 of 13 PageID 4




The program is a healthy lifestyle program that gives their members access to great
complementary and alternative medicine (CAM) providers like you.

Mutually Well members can find you through a search on the program’s website or
accompanying app. An image of the Mutually Well member care is below. Clients may show
that to you to get your discount listed on the WholeHealth Living Choices website.

Please contact WholeHealth Networks at 1-800-274-7526 if you have any questions.”

           12.   The Fax advertises the commercial availability or quality of Defendant’s new

healthy lifestyle program, Mutually Well by Mutual of Omaha.

           13.   Defendant created or made Exhibit A, or directed a third party to do so, and

Exhibit A was sent by or on behalf of Defendant with Defendant’s full knowledge and

authorization.

           14.   Defendant receives some or all of the revenues from the sale of the services

advertised on Exhibit A, and Defendant profits and benefits from the sale of said services

advertised on Exhibit A.

       15.       Plaintiff did not give Defendant “prior express invitation or permission” to send

the fax.

        16.      On information and belief, Defendant faxed the same and other unsolicited

facsimile advertisements without the required opt-out language to Plaintiff and at least 40 other

recipients or sent the same and other advertisements by fax with the required opt-out language

but without first receiving the recipients’ express invitation or permission and without having an

established business relationship as defined by the TCPA and its regulations.

       17.       There is no reasonable means for Plaintiff (or any other class member) to avoid

receiving unauthorized fax advertisements. Fax machines are left on and ready to receive the

urgent communications their owners desire to receive.




                                                 4
Case 2:20-cv-00063-TPB-MRM Document 1 Filed 01/28/20 Page 5 of 13 PageID 5



       18.     Defendant’s facsimile attached as Exhibit A does not display a proper opt-out

notice as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                               CLASS ACTION ALLEGATIONS

       19.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action

pursuant to the TCPA, on behalf of the following class of persons:

               All persons who (1) on or after four years prior to the filing of this
               action, (2) were sent telephone facsimile messages of material
               advertising the commercial availability or quality of any property,
               goods, or services by or on behalf of Defendant, (3) from whom
               Defendant did not obtain “prior express invitation or permission”
               to send fax advertisements, or (4) with whom Defendant did not
               have an established business relationship, or (5) where the fax
               advertisements did not include an opt-out notice compliant with 47
               C.F.R. § 64.1200(a)(4)(iii).

Excluded from the Class are Defendant, its employees, agents and members of the Judiciary.

Plaintiff seeks to certify a class which includes, but is not limited to, the fax advertisement sent

to Plaintiff. Plaintiff reserves the right to amend the class definition upon completion of class

certification discovery.

       20.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

such information and belief avers, that the number of persons and entities of the Plaintiff Class is

numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and

upon such information and belief avers, that the number of class members is at least forty.

       21.     Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact

apply to the claims of all class members. Common material questions of fact and law include, but

are not limited to, the following:

               (a)     Whether the Fax and other faxes sent during the class period constitute

       advertisements under the TCPA and its implementing regulations;




                                                 5
Case 2:20-cv-00063-TPB-MRM Document 1 Filed 01/28/20 Page 6 of 13 PageID 6



                 (b)    Whether Defendant meets the definition of “sender” for direct TCPA

       liability, meaning a “person or entity on whose behalf a facsimile unsolicited

       advertisement is sent or whose goods or services are advertised or promoted in the

       unsolicited advertisement,” 47 C.F.R. § 64.1200(f)(10);

                 (c)    Whether Defendant had prior express invitation or permission to send

       Plaintiff and the class fax advertisements;

                 (d)    Whether the Fax(es) contain an “opt-out notice” that complies with the

       requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder,

       and the effect of the failure to comply with such requirements;

                 (e)    Whether Defendant should be enjoined from faxing advertisements in the

       future;

                 (f)    Whether Plaintiff and the other members of the class are entitled to

       statutory damages; and

                 (g)    Whether the Court should award treble damages.

       22.       Typicality (Fed. R. Civ. P. 23 (a) (3)): Plaintiff's claims are typical of the claims

of all class members. Plaintiff received the same or similar faxes as the faxes sent by or on behalf

of Defendant advertising the commercial availability or quality of Defendant’s property, goods,

or services during the Class Period. Plaintiff is making the same claims and seeking the same

relief for itself and all class members based upon the same federal statute. Defendant has acted

in the same or in a similar manner with respect to Plaintiff and all the class members by sending

Plaintiff and each member of the class the same or similar faxes or faxes which did not contain

the proper opt-out language or were sent without prior express invitation or permission.




                                                   6
Case 2:20-cv-00063-TPB-MRM Document 1 Filed 01/28/20 Page 7 of 13 PageID 7



       23.     Fair and Adequate Representation (Fed. R. Civ. P. 23 (a) (4)): Plaintiff will fairly

and adequately represent and protect the interests of the class. It is interested in this matter, has

no conflicts, and has retained experienced class counsel to represent the class.

       24.     Predominance and Superiority (Fed. R. Civ. P. 23 (b) (3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class

action is superior to other methods for the fair and efficient adjudication of the controversy

because:

               (a)     Proof of the claims of Plaintiff will also prove the claims of the class

       without the need for separate or individualized proceedings;

               (b)     Evidence regarding defenses or any exceptions to liability that Defendant

       may assert and attempt to prove will come from Defendant’s records and will not require

       individualized or separate inquiries or proceedings;

               (c)     Defendant has acted and are continuing to act pursuant to common

       policies or practices in the same or similar manner with respect to all class members;

               (d)     The amount likely to be recovered by individual class members does not

       support individual litigation. A class action will permit a large number of relatively small

       claims involving virtually identical facts and legal issues to be resolved efficiently in one

       proceeding based upon common proofs; and

               (e)     This case is inherently manageable as a class action in that:

                       (i)     Defendant identified persons to receive the fax transmissions and it

               is believed that Defendant’s and/or Defendant’s agents’ computers and business

               records will enable Plaintiff to readily identify class members and establish

               liability and damages;




                                                   7
Case 2:20-cv-00063-TPB-MRM Document 1 Filed 01/28/20 Page 8 of 13 PageID 8



                       (ii)    Liability and damages can be established for Plaintiff and the class

               with the same common proofs;

                       (iii)   Statutory damages are provided for in the statute and are the same

               for all class members and can be calculated in the same or a similar manner;

                       (iv)    A class action will result in an orderly and expeditious

               administration of claims and it will foster economics of time, effort and expense;

                       (v)     A class action will contribute to uniformity of decisions

               concerning Defendant’s practices; and

                       (vi)    As a practical matter, the claims of the class are likely to go

               unaddressed absent class certification.

              Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

       25.     The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).

       26.     The TCPA defines “unsolicited advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person's prior express invitation or permission, in writing or otherwise.”

47 U.S.C. § 227 (a) (5).

       27.     Opt-Out Notice Requirements. The TCPA strengthened the prohibitions against

the sending of unsolicited advertisements by requiring, in § (b)(1)(C)(iii) of the Act, that senders

of faxed advertisements place a clear and conspicuous notice on the first page of the transmission

that contains the following among other things (hereinafter collectively the “Opt-Out Notice

Requirements”):




                                                   8
Case 2:20-cv-00063-TPB-MRM Document 1 Filed 01/28/20 Page 9 of 13 PageID 9



              (1)     A statement that the recipient is legally entitled to opt-out of receiving

       future faxed advertisements – knowing that he or she has the legal right to request an opt-

       out gives impetus for recipients to make such a request, if desired;

              (2)     A statement that the sender must honor a recipient’s opt-out request within

       30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

       opt-out, if they did not want future faxes, by advising them that their opt-out requests will

       have legal “teeth”;

              (3)     A statement advising the recipient that he or she may opt-out with respect

       to all of his or her facsimile telephone numbers and not just the ones that receive a faxed

       advertisement from the sender – thereby instructing a recipient on how to make a valid

       opt-out request for all of his or her fax machines;

              (4)     The opt-out language must be conspicuous.

       The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act. The

requirement of (2) above is incorporated from § (b)(D)(ii) of the Act and the rules and

regulations of the Federal Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report

and Order, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took effect on

August 1, 2006). The requirements of (3) above are contained in § (b)(2)(E) of the Act and

incorporated into the Opt-Out Notice Requirements via § (b)(2)(D)(ii). Compliance with the Opt-

Out Notice Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are

important consumer protections bestowed by Congress upon the owners of the telephone lines

and fax machines giving them the right, and means, to stop unwanted faxed advertisements.

       28.    2006 FCC Report and Order. The TCPA, in § (b)(2) of the Act, directed the

FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice




                                                 9
Case 2:20-cv-00063-TPB-MRM Document 1 Filed 01/28/20 Page 10 of 13 PageID 10



Requirements and the FCC did so in its 2006 Report and Order, which in addition provides

among other things:

              A.      The definition of, and the requirements for, an established business

       relationship for purposes of the first of the three prongs of an exemption to liability under

       § (b)(1)(C)(i) of the Act and provides that the lack of an “established business

       relationship” precludes the ability to invoke the exemption contained in § (b)(1)(C) of the

       Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);

              B.      The required means by which a recipient’s facsimile telephone number

       must be obtained for purposes of the second of the three prongs of the exemption under §

       (b)(1)(C)(ii) of the Act and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 13-16);

              C.      The things that must be done in order to comply with the Opt-Out Notice

       Requirements for the purposes of the third of the three prongs of the exemption under §

       (b)(1)(C)(iii) of the Act and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 24-34);

              D.      The failure of a sender to comply with the Opt-Out Notice Requirements

       precludes the sender from claiming that a recipient gave “prior express invitation or

       permission” to receive the sender’s fax (See Report and Order ¶ 48).

       As a result thereof, a sender of a faxed advertisement who fails to comply with the Opt-

Out Notice Requirements has, by definition, transmitted an unsolicited advertisement under the

TCPA. This is because such a sender can neither claim that the recipients of the faxed




                                                10
Case 2:20-cv-00063-TPB-MRM Document 1 Filed 01/28/20 Page 11 of 13 PageID 11



advertisement gave “prior express invitation or permission” to receive the fax nor can the sender

claim the exemption from liability contained in § (b)(C)(1) of the Act.

       29.     The Fax. Defendant sent the Fax on or about November 15, 2019, via facsimile

transmission from telephone facsimile machines, computers, or other devices to the telephone

lines and facsimile machines of Plaintiff and members of the Plaintiff Class. The Fax constituted

an advertisement under the Act and the regulations implementing the Act. Defendant failed to

comply with the Opt-Out Requirements in connection with the Fax. The Fax was transmitted to

persons or entities without their prior express invitation or permission and/or Defendant is

precluded from asserting any prior express invitation or permission or that Defendant had an

established business relationship with Plaintiff and other members of the class, because of the

failure to comply with the Opt-Out Notice Requirements. By virtue thereof, Defendant violated

the TCPA and the regulations promulgated thereunder by sending the Fax via facsimile

transmission to Plaintiff and members of the Class. Plaintiff seeks to certify a class which

includes this Fax and all others sent during the four years prior to the filing of this case through

the present.

       30.     Defendant’s Other Violations. Plaintiff is informed and believes, and upon such

information and belief avers, that during the period preceding four years of the filing of this

Complaint and repeatedly thereafter, Defendant has sent via facsimile transmission from

telephone facsimile machines, computers, or other devices to telephone facsimile machines of

members of the Plaintiff Class other faxes that constitute advertisements under the TCPA and its

implementing regulations that were transmitted to persons or entities without their prior express

invitation or permission (and/or that Defendant is precluded from asserting any prior express

invitation or permission or that Defendant had an established business relationship because of the

failure to comply with the Opt-Out Notice Requirements in connection with such transmissions).

                                                11
Case 2:20-cv-00063-TPB-MRM Document 1 Filed 01/28/20 Page 12 of 13 PageID 12



By virtue thereof, Defendant violated the TCPA and the regulations promulgated thereunder.

Plaintiff is informed and believes, and upon such information and belief avers, that Defendant

may be continuing to send unsolicited advertisements via facsimile transmission in violation of

the TCPA and the regulations promulgated thereunder, and absent intervention by this Court,

will do so in the future.

        31.     The TCPA provides a private right of action to bring this action on behalf of

Plaintiff and the Plaintiff Class to redress Defendant’s violations of the Act, and provides for

statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is

appropriate. Id.

        32.     The TCPA is a strict liability statute, so Defendant is liable to Plaintiff and the

other class members even if its actions were only negligent.

        33.     Defendant knew or should have known that (a) Plaintiff and the other class

members had not given prior express invitation or permission for Defendant or anybody else to

send faxes advertising the commercial availability or quality of Defendant’s new healthy lifestyle

program; (b) Plaintiff and the other class members did not have an established business

relationship; (c) Defendant transmitted advertisements; (d) the Fax did not contain the required

Opt-Out Notice; and (e) Defendant’s transmission of advertisements that did not contain the

required opt-out notice or were sent without prior express invitation or permission was unlawful.

        34.     Defendant’s actions caused damages to Plaintiff and the other class members.

Receiving Defendant’s junk faxes caused Plaintiff and the other recipients to lose paper and

toner consumed in the printing of Defendant’s faxes. Moreover, Defendant’s faxes used

Plaintiff's and the other class members’ telephone lines and fax machine. Defendant’s faxes cost

Plaintiff and the other class members time, as Plaintiff and the other class members and their

employees wasted their time receiving, reviewing and routing Defendant’s unauthorized faxes.

                                                12
Case 2:20-cv-00063-TPB-MRM Document 1 Filed 01/28/20 Page 13 of 13 PageID 13



That time otherwise would have been spent on Plaintiff's and the other class members’ business

or personal activities. Defendant’s faxes intruded into Plaintiff’s and other class members’

seclusion and violated their right to privacy, including their interests in being left alone. Finally,

the injury and property damage sustained by Plaintiff and the other class members from the

sending of Defendant’s advertisements occurred outside of Defendant’s premises.

       WHEREFORE, Plaintiff, SCOMA CHIROPRACTIC, P.A., individually and on behalf

of all others similarly situated, demands judgment in its favor and against Defendant, TIVITY

HEALTH, INC., as follows:

       A.      That the Court adjudge and decree that the present case may be properly

maintained as a class action, appoint Plaintiff as the representative of the class, and appoint

Plaintiff’s counsel as counsel for the class;

       B.      That the Court award actual monetary loss from such violations or the sum of five

hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award

treble damages of $1,500.00 if the violations are deemed “willful or knowing”;

       C.      That Court enjoin Defendant from additional violations; and

       D.      That the Court award pre-judgment interest, costs, and such further relief as the

Court may deem just and proper.

                                                Respectfully submitted,

                                                SCOMA CHIROPRACTIC, P.A., individually,
                                                and as the representative of a class of similarly-
                                                situated persons

                                       By:      /s/ Ryan M. Kelly
                                                Ryan M. Kelly – FL Bar No.: 90110
                                                ANDERSON + WANCA
                                                3701 Algonquin Road, Suite 500
                                                Rolling Meadows, IL 60008
                                                Telephone: 847/368-1500 / Fax: 847/368-1501


                                                  13
